Citation Nr: 1534876	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-29 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a heart disorder, as secondary to service-connected posttraumatic stress disorder (PTSD) and/or chronic obstructive pulmonary disease, and to include as due to exposure to herbicides.


REPRESENTATION

 Appellant represented by: New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from January 1963 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied a claim for service connection for a heart condition.  The Veteran appealed, and in February 2015, the Board remanded the claim for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

It appears other claims have been raised by the Veteran, but this is not clear.  The Veteran should clearly indicate what additional claims (if any) he is raising. 


FINDINGS OF FACT

1.  The Veteran's service did not include duty in or visitation to the Republic of Vietnam, and a presumption of exposure to herbicides (Agent Orange) is not warranted.
 
2.  The Veteran does not have a cardiovascular disability, to include coronary artery disease, that was caused or aggravated by his service, or by a service-connected disability.

3.  The Veteran has a heart murmur that preexisted his service, and which did not undergo a worsening during service.




CONCLUSIONS OF LAW

1.  A cardiovascular disability, to include coronary artery disease, was not caused or aggravated by service, or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  

2.  A heart murmur was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran contends that he has a cardiovascular disability, to include coronary artery disease, that was caused by service, to include the assertions that he has the claimed condition due to exposure to Agent Orange, or that the claimed condition was caused or aggravated by his service-connected PTSD, or chronic obstructive pulmonary disease (COPD).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran's discharges (DD Form 214s) show that his military occupation specialty was steam catapult man, and "AB" (aviation boatswain's mate).  The Veteran's personnel file indicates that his rates included AA, ABEA, and ABEAN (airman apprentice, and aviation boatswain's mate (further classified as "launching and recovering equipment striker")), and that he served aboard the U.S.S. Forrestal at various times between 1964 and 1971, with indications of service aboard the U.S.S. Coral Sea between 1969 and 1970.  

A.  Direct and Presumptive Basis, Not Involving Exposure to 
Agent Orange, or Secondary Service Connection

The Veteran's service treatment records include entrance examination reports, dated in January 1963 and March 1963, which show that chest X-rays were negative, and that the Veteran's heart was noted to be abnormal.  These reports do not note any heart abnormality other than a heart murmur.  In February 1964, he sought treatment for symptoms that included chills and fever, malaise, and intermittent chest pains.  A chest X-ray was negative.  He was discharged the following day and it was noted that his chest pains had subsided.  The diagnosis was influenza.  A May 1965 report shows treatment for complaints of weakness, fatigue, headaches, and shortness of breath.  The report contains impressions that included sinus bradycardia.  A May 1971 dental questionnaire notes a history of a heart murmur.  In August 1971, the Veteran was treated for chest tightness and pain across his lower lung fields, difficulty breathing, and numbness.  The impression was "hyperventilation/classic."  Examination reports, dated in November 1964 and May 1970, do not show any relevant complaints, findings, or diagnoses.  A July 1971 report notes the presence of a heart murmur.  In August 1971, the Veteran complained of pain and tightness in his chest.  The Veteran was afforded an EKG, and the examiner concluded. "The only thing this could be if it isn't functional is hypertrophic subaortic stenosis, but I really doubt this."  The impression was hyperventilation.  An August 1971 examination report shows that he was noted to have a 2/6 systolic ejection murmur, LSB (left sternal border).  

The examination reports, dated in November 1964, May 1970, and an August 1971, show that chest X-rays were within normal limits, or negative, providing highly probative evidence against this claim. 

The Veteran's separation examination report, dated in December 1972, does not note any relevant symptoms, disorders, or diagnoses.  An associated "report of medical history" shows that the Veteran stated that he was in good health, and that he indicated that he did not have a history of pain or pressure in his chest, palpitation or pounding heart, or heart trouble.      

The post-service medical evidence consists of VA and non-VA treatment reports, dated between 1983 and 2015.  This evidence indicates that the Veteran did not have the claimed condition prior to 2008.  See e.g., report from The Heart Center, dated in February 2009 (noting a history of myocardial infarction in September 2008).  

A number of private and VA reports contain notations that the Veteran has a history of smoking between 1/2 and five packs per day for 30 years or more.  See e.g., VA progress notes, dated in December 2003, March 20004, October 2007; February 2009 report from The Heart Center; May 2015 VA DBQ.

To the extent that the Veteran was noted to have a heart murmur, this is discussed separately, infra.  

The earliest indication of the claimed condition is no earlier than 2008, which is about 36 years after separation from service.  There is no competent evidence showing or indicating that the claimed condition is related to the Veteran's service on a direct basis (i.e., as incurred in service).  Accordingly, the Board finds that the preponderance of the evidence is against the claim on a direct basis (i.e., not involving exposure to Agent Orange, or secondary service connection), and that the claim must be denied.  

B.  Agent Orange

With regard to exposure to Agent Orange, in July 2014, the RO sent the Veteran a duty-to-assist letter and requested him to provide details regarding his claim of exposure to Agent Orange.  That same month a statement (VA Form 21-4138) was received from the Veteran that was not responsive to the RO's duty-to-assist letter.  Specifically, the Veteran stated that he had served aboard the U.S.S. Forrestal working with catapults and arresting gear (i.e., for launching and recovering planes), that there had been a fire in July 1967, and that he and the crew had fought the fire before returning to the United States.  The Board notes that in a July 2005 VA PTSD examination report, the Veteran stated that he had spent three years in the Republic of Vietnam.  See also January 2010 VA progress note (complaining of intrusive thoughts about Vietnam).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii). 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

In 2010, changes were made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

In Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) the United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld VA's interpretation of this regulation as requiring that a veteran must have actually been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  See VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166 (January 22, 2001).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  See Haas, 525 F.3d at 1193 - 1197; VAOPGCPREC 27-97. 

What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  The Manual does note an exception regarding veterans who served as a coxswain.

The Veteran's service personnel records do not indicate service in Vietnam.  Although the Veteran received the Vietnam Service Medal, this medal was awarded to veterans who served between July 1965 and March 1973 in Vietnam, Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See Department of Defense Manual of Military Decorations & Awards, DoD 1348.33-M, C6.5 at 48 (September 2006).  It is therefore insufficient to show duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

A memorandum from the JSRRC (U.S. Army and Joint Services Records Research Center) coordinator shows that it was noted that the Veteran had served aboard the U.S.S. Forrestal and the U.S.S. Coral Sea during his service, and that these ships are "both aircraft carriers and would not have gone into the brown waters of the Republic of Vietnam due to their size."  

It was further noted that neither of these ships are listed under the "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  The JSRRC coordinator concluded that the Veteran's claim of herbicide exposure could not be conceded based on the available evidence.  An associated May 2009 memorandum from the JSRRC shows that it concluded that there is no evidence to show that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Therefore, the JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicides while serving aboard a Navy ship during the Vietnam War.

The Board concludes that the presumption of herbicide exposure based on service in Vietnam does not apply in this case.  The JSRRC coordinator has stated that service in Vietnam could not be verified.  

Furthermore, the Veteran's ships, the U.S.S. Forrestal, and the U.S.S. Coral Sea, are not listed among VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  See "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents"; see also http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (this is a highly detailed list of ships the VA has painstakingly found, based on decades of research from many other Veterans cases that the VA has researched over decades, were exposed to herbicides or entitled to the presumption, that have led to the grants of many claims).

As the Veteran is not shown to have had qualifying service in the Republic of Vietnam, and he is not shown to have been exposed to Agent Orange, the laws pertaining to veterans who have been exposed to Agent Orange are not applicable, and service connection may not be granted for the claimed disability on this basis.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); VAOPGCPREC 27-97; VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).

In reaching this decision, the Board has considered the recent case of Gray v. McDonald, 27 Vet. App. 313 (2015), in which the Court held that, with respect to DaNang Harbor, the manner in which VA defined inland waterways was both inconsistent with the regulatory purpose and irrational.  The Court found no meaningful difference in characteristics between DaNang Harbor (designated as 'blue water') and Quy Nhon and Ganh Rai Bay's (designated as 'brown water'). The Court remanded the case for VA to re-evaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor.

In this case, the Veteran has not asserted, and there is no evidence to show, that the U.S.S. Forrestal or the U.S.S. Coral Sea ever entered any inland waterway or harbor in Vietnam while he was aboard.  Accordingly, Gray does not provide a basis to find that the Veteran was exposed to Agent Orange during his service.

C.  Secondary Service Connection

The Veteran asserts that he has a heart disability that may have been caused or aggravated by a service-connected disability, specifically, that it may have been caused or aggravated by his service-connected PTSD or COPD.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for pulmonary asbestosis with chronic obstructive pulmonary disease, PTSD, tinnitus, and bilateral hearing loss.

A VA heart examination report, dated in May 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported a medical history of unexplained cold sweats, dull right chest pain, in 2004, with exertional dyspnea and two-pillow orthopnea.  He stated that it occurred every two months in an unpredictable fashion.  He also reported that when he became very emotionally upset he experienced a sudden solitary single momentary pain, described as a "hard punch in the right fourth anterior interspace adjacent to the sternal connection," with no associated neurological, respiratory, or autonomic complaint.  The examiner noted a history of a left carotid artery endarterectomy, and a bilateral angioplasty, both in 2006, with femoral stents inserted in 2009.  A 2009 myocardial perfusion study was normal with an electrocardiogram (EKG) of 62 percent and a normal EKG.  It was noted that there was a history of asbestosis and COPD, with current treatment that included aspirin, Plavix, spironolactone, and Amlodipine.  The "final diagnosis" noted that there was no evidence of heart disease.  The examiner concluded:

Symptom is unclear but it is non-cardiac in origin.  It is the medical opinion of this examiner that the post-traumatic stress disorder has no direct effect on the heart with regard to heart disease.  It is less likely as not that the symptoms that the Veteran experiences are a result of [a] post-traumatic stress disorder effect on the heart.

In February 2015, the Board remanded the claim.  The Board directed that the Veteran be afforded an examination, and that, should heart disease be found, an opinion be obtained as to whether it is as least as likely as not that the Veteran's heart disease was caused or aggravated by his service-connected PTSD, or by his service-connected chronic obstructive pulmonary disease.  

A VA disability benefits questionnaire (DBQ), dated in May 2015, shows that the Veteran was afforded an examination.  The examiner, a physician, indicated that the Veteran's claims files had been reviewed.  The diagnoses were coronary artery disease, and heart murmur.  The date of the coronary artery disease diagnosis was 2008.  The examiner concluded that there is no significant correlation between PTSD and coronary artery disease, and that the Veteran's longstanding tobacco smoking appeared to be the significant risk for his coronary artery disease.  It was further noted that tobacco smoking was a significant major risk factor for both COPD and coronary artery disease, but that COPD does not cause, and is not a risk factor for, coronary artery disease.  

This claim must also be denied.  There is no competent opinion in support of the claim on a secondary basis.  The only competent opinions are found in the May 2010 VA heart examination report, and the May 2015 VA DBQ, and these opinions weigh against the claim.  In particular, the May 2015 VA opinions are considered to be highly probative evidence against the claim, as they are shown to have been based on a review of the Veteran's medical records, and they are accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's coronary artery disease was not caused or aggravated by a service-connected disability, that it is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered a notation in a VA progress note, dated in June 2009.  This report shows that the Veteran received treatment for psychiatric symptoms, with Axis I diagnoses of insomnia, PTSD, and depressive disorder NOS (not otherwise specified).  The Axis IV diagnosis noted "multiple medical problems," and that the Veteran's wife was ill.  It was noted that his "PTSD and depression are most likely contributing to his heart problems due to the effects of stress on the heart."  The Board has also considered the Veteran's argument that the physician who wrote this report is his treating physician, because he has training as both a physician and a psychiatrist.  See Veteran's appeal (VA Form 9), received in July 2010.

However, while the Board may not ignore the opinion of a treating physician, it is free to discount the credibility (or provide it less probative value) of that physician's statement, so long as the Board provides an adequate report of reasons or bases for that determination.  See Sanden v. Derwinski, 2 Vet. App. 97, 100-01(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In addition, there is no requirement that additional evidentiary weight be given to the opinion of a physician who regularly treats a veteran; courts have repeatedly declined to adopt the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993).  In this case, this report is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  Prejean; Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

Although this report was written by a physician, it is titled "psychiatry note"; it is based on treatment for psychiatric symptoms.  There is no indication the physician has expertise in cardiology.  Furthermore, the physician did not cite to any clinical findings involving the heart, or provide any sort of explanation or rationale.  This report is therefore afforded less probative value than the opinions in the May 2015 VA DBQ, which were provided by a physician presumed to be competent to provide the requested opinion.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013); Wise v. Shinseki, 26 Vet. App. 517, 524-27 (2014); see also Neives-Rodriguez; Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  Accordingly, this evidence is insufficiently probative to warrant a grant of the claim.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board simply finds the evidence against this claim to be of great probative value.  

D.  Heart Murmur

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

In this case, the Veteran's January 1963 and March 1963 entrance examination reports both show that the Veteran's heart was noted to be abnormal, and that he was noted to have the following: a harsh hole systolic murmur heard best on the left 2nd ICS (intercostal space) in parasternal line, with no preferential radiation or thrills.  Murmur changes with respiration and disappears with supine position.  Exercise decreases intensity.  EKG and radiology of cardiac silhouette normal IMP (impression).  Physiologic murmur NCD (not considered disabling).  

Given the foregoing, a heart murmur was "noted" upon entrance into service.  Crowe.  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004). 

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2014).

Temporary or intermittent flare- ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran's service treatment records have been summarized, supra.  Briefly stated, the Veteran was noted to have a heart murmur upon entrance into service, and his heart murmur was evident on several occasions during service.  See e.g., August 1971 examination report (noting a 2/6 systolic ejection murmur, left sternal border).  The Veteran's separation examination report, dated in December 1972, does not note any relevant symptoms, disorders, or diagnoses.  An associated "report of medical history" shows that the Veteran stated that he was in good health, and that he indicated that he did not have a history of pain or pressure in his chest, palpitation or pounding heart, or heart trouble.      

The post-service medical evidence shows that a history of a heart murmur was noted no earlier than May 1983.  See Southern Ocean treatment report, dated in May 1983.  

VA progress notes show the following: in April 2005, the Veteran was noted to have a history that includes a heart murmur.  A VA Holter monitor report, dated in June 2005, notes a normal study.  In 2008, the Veteran underwent LAD (left anterior descending) cardiac catheterization.  Thereafter, there are multiple notations of coronary artery disease.  In 2011, the Veteran sustained a CVA (cerebrovascular accident).  Reports dated in August 2011 note a normal EKG and a normal myocardial infusion study.  A September 2011 report states that an EKG showed sinus bradycardia.  An October 2011 report contains a findings of an S1, S2 Grade I/IV murmur with no JVD (jugular veinous distension).  Thereafter, there are at least two reports noting a 2/6 systolic ejection murmur, left sternal border.  

A VA DBQ, dated in May 2015, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran's diagnoses included heart murmur.  The examiner stated the following: The Veteran's physiologic murmur was not aggravated by his service.  There is no clinical significance or evidence of implication from the Veteran's physiologic murmur that was noted in either his entrance examination report or his separation examination report.  There is no evidence, or claimed complication, pertaining to aggravation following entrance into service.  Following service, a 1983 report notes a questionable history of a heart murmur.  However, on examination there was no mention of a heart murmur.  In 1971 (service examination report), and in 2012, a 2/6 systolic murmur was noted.  A 2011 EKG noted "no hemodynamically significant valvular aortic stenosis."  The Veteran has no concern, and denied any complications.  

The Veteran is a tobacco smoker for over 35 years.  

The Board finds that the evidence in insufficient to show that the Veteran's heart murmur underwent an increase in disability during his active duty service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In this case, the Veteran's service treatment reports indicate that the Veteran was noted to have a harsh hole systolic upon entrance into service, and that the presence of a heart murmur was confirmed on several occasions during service.  However, a heart murmur was not shown upon separation from service, at which time the Veteran stated that he was in good health, and denied a history of heart trouble, or "palpitation or pounding heart."  A heart murmur is not shown following service for many years.  There is no competent medical or competent and credible lay evidence of record to show that the Veteran's heart murmur was aggravated by his service.  The only competent medical opinion of record is the May 2015 VA DBQ, and this opinion weighs against the claim.  In that opinion, the examiner indicated that the Veteran's claims files had been reviewed, and the opinion is accompanied by a sufficiently detailed rationale.  See Prejean; Neives-Rodriguez, supra.  Accordingly, the Board finds that the evidence is insufficient to show that the Veteran's heart murmur underwent an increase in disability during his active duty.  Aggravation may therefore not be conceded.  See 38 C.F.R. § 3.306(b) (2014).  

The Board finds the both service and post-service medical records, overall, provide highly probative evidence against this claim. 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh any contention to the effect that he his heart murmur was aggravated by, or is otherwise related to his military service.

E.  Conclusion

With regard to the lay contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that a cardiovascular disability, to include coronary artery disease, was caused by exposure to Agent Orange during service, or as secondary to a service-connected disability, and (implicitly) that a heart murmur was aggravated by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  Jandreau.  The medical records have been discussed.  The Board has determined that the claimed disability is not related to the Veteran's service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the claimed disability was caused or aggravated by service, or by a service-connected disability.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in March 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two VA examinations, and etiological opinions have been obtained.  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board has undertaken extensive efforts to address the Veteran's contentions and investigate any basis for a possible grant of this claim. 

In February 2015, the Board remanded this claim.  The Board directed that the Veteran's updated VA treatment records from July 2014 to the present be obtained and associated with the claims file.  This has been done, to include sending the Veteran a duty-to-assist letter in April 2015 that was in conformance with the Board's instructions.  The Board further directed that the Veteran be scheduled for an examination to determine the precise nature and etiology of heart disease, and to obtain etiological opinions.  In May 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Service connection for a cardiovascular disability, to include coronary artery disease, is denied.

Service connection for a heart murmur is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


